Exhibit 10.2

SUPPLEMENT NO. 5 (this “Supplement”) dated as of May 21, 2018, to the Guaranty
and Collateral Agreement, dated as of December 16, 2014 (as amended, amended and
restated, waived, supplemented or otherwise modified from time to time, the
“Guaranty and Collateral Agreement”), among WESTMORELAND COAL COMPANY, a
Delaware corporation (the “Borrower”), each other subsidiary of the Borrower
from time to time party thereto (each such subsidiary individually a “Subsidiary
Guarantor” and collectively, the “Subsidiary Guarantors”; the Subsidiary
Guarantors and the Borrower are referred to collectively herein as the
“Grantors”) and WILMINGTON SAVINGS FUND SOCIETY, FSB, as collateral agent
(together with any successor collateral agent, the “Collateral Agent”).

Reference is made to the Credit Agreement dated as of December 16, 2014 (as
amended, amended and restated, waived, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the lenders from time
to time party thereto, and Canadian Imperial Bank of Commerce, as administrative
agent.

Capitalized terms used in this Agreement and not otherwise defined in this
Agreement shall have the meanings assigned to such terms in the Credit Agreement
and the Guaranty and Collateral Agreement referred to therein.

The Grantors have entered into the Guaranty and Collateral Agreement in order to
induce the Lenders to make Loans as contemplated in the Credit Agreement.
Section 7.14 of the Guaranty and Collateral Agreement provides that additional
Subsidiaries of the Borrower may become Subsidiary Guarantors under the Guaranty
and Collateral Agreement by execution and delivery of an instrument in the form
of this Supplement. The undersigned Subsidiaries (the “New Subsidiaries” and
each a “New Subsidiary”) are each executing this Supplement in accordance with
the requirements of the Credit Agreement to become a Subsidiary Guarantor under
the Guaranty and Collateral Agreement in order to induce the Lenders to make
additional Loans and as consideration for Loans previously made.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

In accordance with Section 7.14 of the Guaranty and Collateral Agreement, the
New Subsidiary by its signature below becomes a Subsidiary Guarantor and a
Grantor under the Guaranty and Collateral Agreement with the same force and
effect as if originally named therein as a Subsidiary Guarantor and a Grantor
and the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Guaranty and Collateral Agreement applicable to it as a Subsidiary Guarantor and
Grantor thereunder and (b) represents and warrants that the representations and
warranties made by it as a Grantor and Subsidiary Guarantor thereunder are true
and correct in all material respects on and as of the date hereof (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date). In furtherance of the
foregoing, the New Subsidiary, as security for the payment and performance in
full of the Obligations (as defined in the Guaranty and Collateral Agreement),
does hereby create and grant to the Collateral Agent, its successors and
assigns, for the ratable benefit of the Secured Creditors, their successors and
assigns, a security interest in and lien on all the New Subsidiary’s right,
title and interest in and to the Collateral (as defined in the Guaranty and
Collateral Agreement) of the New Subsidiary. Each reference to a “Subsidiary
Guarantor” or “Grantor” in the Guaranty and Collateral Agreement shall be deemed
to include the New Subsidiary. The Guaranty and Collateral Agreement is hereby
incorporated in this Agreement by reference.



--------------------------------------------------------------------------------

The New Subsidiary represents and warrants to the Collateral Agent and the other
Secured Creditors that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally any by
principles of equity.

This Supplement may be executed in counterparts, each of which shall constitute
an original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Subsidiary and the Collateral Agent has executed a counterpart hereof.
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

The New Subsidiary hereby represents and warrants that set forth under its
signature hereto is, as of the date hereof, (i) the true and correct legal name
of the New Subsidiary, (ii) its jurisdiction of formation, (iii) its Federal
Taxpayer Identification Number or its organizational identification number (if
any) and (iv) the location of its chief executive office. The New Subsidiary
hereby further represents and warrants that, as of the date hereof, Schedule I
hereto accurately sets forth all information which would have been required
pursuant to the Schedules to the Guaranty and Collateral Agreement had the New
Subsidiary been a Grantor on the date of the execution and delivery of the
Guaranty and Collateral Agreement (it being understood and agreed, however, that
the information so furnished by the New Subsidiary is accurate as of the date of
this Supplement rather than the date of the Guaranty and Collateral Agreement).

Except as expressly supplemented hereby, the Guaranty and Collateral Agreement
shall remain in full force and effect.

THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

Any provision of this Supplement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof and in the
Guaranty and Collateral Agreement; the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

All communications and notices hereunder shall be in writing and given as
provided in Section 7.01 of the Guaranty and Collateral Agreement.



--------------------------------------------------------------------------------

The New Subsidiary agrees to reimburse the Collateral Agent for its reasonable
out-of-pocket expenses in connection with this Supplement, including the
reasonable fees, other charges and disbursements of counsel for the Collateral
Agent.



--------------------------------------------------------------------------------

The New Subsidiaries and the Collateral Agent have duly executed this Supplement
No. 5 to the Notes Collateral Agreement as of the day and year first above
written.

 

SAN JUAN COAL COMPANY By:  

/s/ Samuel N. Hagreen

 

Name: Samuel N. Hagreen

Title: Secretary

  Legal Name: San Juan Coal Company Jurisdiction of Formation: Delaware SAN JUAN
TRANSPORTATION COMPANY By:  

/s/ Samuel N. Hagreen

 

Name: Samuel N. Hagreen

Title: Secretary

  Legal Name: San Juan Transportation Company Jurisdiction of Formation:
Delaware WESTMORELAND SAN JUAN, LLC By:  

/s/ Samuel N. Hagreen

 

Name: Samuel N. Hagreen

Title: Secretary

  Legal Name: Westmoreland San Juan, LLC Jurisdiction of Formation: Delaware
WESTMORELAND SAN JUAN HOLDINGS, INC. By:  

/s/ Samuel N. Hagreen

  Name: Samuel N. Hagreen   Title: Secretary   Legal Name: Westmoreland San Juan
Holdings, Inc.   Jurisdiction of Formation: Delaware



--------------------------------------------------------------------------------

WESTMORELAND POWER, INC. By:  

/s/ Samuel N. Hagreen

  Name: Samuel N. Hagreen   Title: Secretary  

Legal Name: Westmoreland Power, Inc.

Jurisdiction of Formation: Delaware

WESTMORELAND CANADA LLC By:  

/s/ Jennifer S. Grafton

  Name: Jennifer S. Grafton   Title: Secretary  

Legal Name: Westmoreland Canada LLC

Jurisdiction of Formation: Delaware

WESTMORELAND ENERGY SERVICES, INC. By:  

/s/ Smuel N. Hagreen

  Name: Samuel N. Hagreen   Title: Secretary  

Legal Name: Westmoreland Energy Services, Inc.

Jurisdiction of Formation: Delaware

BASIN RESOURCES, INC. By:  

/s/ Samuel N. Hagreen

  Name: Samuel N. Hagreen   Title: Secretary  

Legal Name: Basin Resources, Inc.

Jurisdiction of Formation: Colorado



--------------------------------------------------------------------------------

WESTMORELAND CANADIAN INVESTMENTS L.P.

By: Westmoreland Canada LLC, in its capacity as

general partner of WESTMORELAND CANADIAN

INVESTMENTS L.P. / WESTMORELAND

INVESTISSEMENTS CANADIENS S.E.C.

  By:  

/s/ Jennifer S. Grafton                                                     

  Name: Jennifer S. Grafton   Title: Vice President and Secretary   Legal Name:
Westmoreland Canadian Investments L.P.   Jurisdiction of Formation: Quebec
ABSALOKA COAL, LLC By:  

/s/ Samuel N. Hagreen             

  Name: Samuel N. Hagreen   Title: Secretary    

Legal Name: Absaloka Coal, LLC

Jurisdiction of Formation: Delaware

WILMINGTON SAVINGS FUND SOCIETY, FSB,

as Collateral Agent

By:  

/s/ Geoffrey J. Lewis

  Name:   Geoffrey J. Lewis   Title:   Vice President

 



--------------------------------------------------------------------------------

PLEDGED SECURITIES

Pledged Stock

 

Name of Pledgor

  

Name, Jurisdiction

of Formation and

Type of Entity of

Pledged Subsidiary

  

Class or Type

of Pledged

Interest

   Total Amount of
Class or Type of
Pledged Interests
Authorized    Total Amount of
Class or Type
Outstanding    Total
Amount
Pledged   

Certificate
Number (if
applicable)

Westmoreland Coal Company    Westmoreland San Juan Holdings, Inc.; Delaware;
corporation    Common    100    100    100%    Uncertificated Westmoreland San
Juan Holdings, Inc.    Westmoreland San Juan, LLC; Delaware; limited liability
company    Membership Units    N/A    N/A    100%    Uncertificated Westmoreland
San Juan, LLC    San Juan Coal Company; Delaware; corporation    Common    250
   250    100%    4 Westmoreland San Juan, LLC    San Juan Transportation
Company; Delaware; corporation    Common    200    200    100%    3 Westmoreland
Energy Services New York, Inc.    Basin Resources, Inc., Delaware; corporation
   Common    100    100    100%    1 Westmoreland Coal Company    Westmoreland
Canada, LLC; Delaware; limited liability company    Sole Member    N/A    N/A   
100%    Uncertificated Westmoreland Coal Company    Westmoreland Power, Inc.;
Delaware; corporation    Common    1,000    1,000    100%    1 Westmoreland Coal
Company    Westmoreland Energy Services, Inc.; Delaware; corporation    Common
   100    100    100%    1 WRI Partners, Inc.    Absaloka Coal, LLC    Sole
Member    N/A    N/A    100%    Uncertificated

 

 

I-1



--------------------------------------------------------------------------------

GRANTOR LEGAL NAME

 

COMPANY NAME

  

F/K/A

  

DATE OF NAME CHANGE

  

TRADE NAMES

Westmoreland San Juan Holdings, Inc.    WLB Escrow Corporation    January 26,
2016    None Westmoreland San Juan, LLC    N/A    N/A    None San Juan Coal
Company    N/A    N/A    None San Juan Transportation Company    N/A    N/A   
None Basin Resources, Inc.    N/A    N/A    None Westmoreland Canada, LLC    N/A
   N/A    None Westmoreland Power, Inc.    N/A    N/A    None Westmoreland
Energy Services, Inc.    N/A    N/A    None Westmoreland Canadian Investments
L.P.    N/A    N/A    None Absaloka Coal, LLC    N/A    N/A    None

 

I-2



--------------------------------------------------------------------------------

GRANTOR ORGANIZATIONAL INFORMATION

 

COMPANY NAME

  

JURISDICTION

  

TYPE

   ORG ID   

OFFICE ADDRESS

   TAX PAYER
ID Westmoreland San Juan Holdings, Inc.    Delaware    Corporation    05857903
  

300 Road 6800

Training Center A Waterflow, NM 87421

   47-5409429 Westmoreland San Juan, LLC    Delaware    Limited Liability
Company    5948312   

300 Road 6800

Training Center A Waterflow, NM 87421

   36-4827091 San Juan Transportation Company    Delaware    Corporation   
0928266   

300 Road 6800

Training Center A Waterflow, NM 87421

   94-2785883 San Juan Coal Company    Delaware    Corporation    0867351   

300 Road 6800

Training Center A Waterflow, NM 87421

   94-2557286 Westmoreland Power, Inc.    Delaware    Corporation    03357469   

9540 South Maroon Circle, Suite 300

Englewood, CO 80112

   84-1589965 Westmoreland Energy Services, Inc.    Delaware    Corporation   
05371511   

9540 South Maroon Circle, Suite 300

Englewood, CO 80112

   46-3426792 Westmoreland Canada LLC    Delaware    Limited Liability Company
   5509777   

9540 South Maroon Circle, Suite 300

Englewood, CO 80112

   46-5345545 Basin Resources, Inc.    Colorado    Corporation    19871331143   

9540 South Maroon Circle, Suite 300

Englewood, CO 80112

   74-1959458 Absaloka Coal, LLC    Delaware    Limited Liability Company   
4554164    100 Sarpy Creek Road, Hardin, MT 59034    26-2703770 Westmoreland
Canadian Investments, L.P.    Alberta    Corporation    2020598864   

1100, 10123-99 Street,

Edmonton, Alberta, T5J3H1

   891271934

 

 

I-3



--------------------------------------------------------------------------------

INTELLECTUAL PROPERTY

 

Title

  

Jurisdiction

  

Application

Number

  

Patent/Publication
Number

Drill Bit with Radially Expandable Cutter, and Method of Using Same    United
States    11/758,913    7,686,103 Drill Bit   

PCT

International

   PCT/US2008/0654 73    WO2008154196 Drill Bit    Australia    AU20080262084   
AU2008262084 Drill Bit    Brazil    BR2008PI12780    BRPI0812780 Drill Bit   
China    CN20088102345    CN101952540 Drill Bit    Germany    DE112008001519   
DE20081101519 Drill Tip    Poland    PL20080390542    PL390542 Rotary Drilling
Bit and Method to Create Helical Groove in Blast Hole Arranged in Bed    Russia
   RU20090149654    RU2009149654 Drill Bit    Ukraine    UA20090013759   
UA97983 Drill Bit    South Africa    ZA20090008569    ZA200908569 Use of Foam to
Increase Resistance to Gas Flow in Mine Applications and Apparatus for
Delivering Same   

PCT

International

   PCT/US2008/0717 88    WO2009018458 Use of Foam to Increase Resistance to Gas
Flow in Mine Applications and Apparatus for Delivering Same    Australia   
AU20080282110    AU2008282110 Use of Foam to Increase Resistance to Gas Flow in
Mine Applications and Apparatus for Delivering Same    Brazil       
BR2008PI15066    BRPI0815066

 

I-4



--------------------------------------------------------------------------------

Use of Foam to Increase Resistance to Gas Flow in Mine Applications and
Apparatus for Delivering Same    China    CN20088108925    CN101809250 Use of
Foam to Increase Resistance to Gas Flow in Mine Applications and Apparatus for
Delivering Same    Germany    DE20081102078    DE112008002078 Use of Foam to
Increase Resistance to Gas Flow in Mine Applications and Apparatus for
Delivering Same    Poland    PL20080390417    PL390417 Method to Increase
Resistance to Gas Flow in Shaft (Versions)    Russia    RU20100107179   
RU2010107179 Method for Increasing Resistance to Gas Flow in Mine (Variants)   
Ukraine    UA20100002184    UA99732 Use of Foam to Increase Resistance to Gas
Flow in Mine Applications and Apparatus for Delivering Same    South Africa   
ZA20100000402    ZA201000402

 

 

I-5



--------------------------------------------------------------------------------

DEPOSIT AND SECURITIES ACCOUNTS

(see attached)

 

I-6